United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51040
                        Conference Calendar



MARGARET LOUISE BALLARD,
also known as Precious Jones,

                                    Plaintiff-Appellant,

versus

WALNUT CREEK MINING; PHILLIPS COAL COMPANY,
also known as Phillips Petroleum Co.;
SMITH & BRATCHER, INC.; JOHN DOE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. W-03-CV-35
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Margaret Ballard moves for permission to appeal in forma

pauperis (IFP) the dismissal of her complaint for damages

pursuant to 28 U.S.C. § 1915(e)(2)(B) as barred by the statute of

limitations.   Ballard’s notice of appeal, however, was untimely

filed, and the district court did not err in denying her motion

to reopen the period for filing a notice of appeal.    See FED.

R. APP. P. 4(a)(6); Latham v. Wells Fargo Bank, N.A., 987 F.2d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-51040
                               -2-

1199, 1202 (5th Cir. 1993).   We are therefore without

jurisdiction to entertain her appeal.    See United States v.

Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).   Her IFP motion is

therefore DENIED and the APPEAL DISMISSED.